UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4627


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE DOUGLAS BROWN,

                Defendant - Appellant.



                             No. 10-4790


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYRONE DOUGLAS BROWN,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Spartanburg.    Henry F. Floyd, District
Judge. (7:09-cr-00427-HFF-2; 7:09-cr-00570-HFF-1)


Submitted:   June 27, 2011                 Decided:   June 30, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant. William
Jacob Watkins, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Tyrone Brown pled guilty without a plea agreement, in

two separate proceedings, to use of a firearm in connection with

a crime of violence, 18 U.S.C. § 924(c) (2006); carjacking, 18

U.S.C.     §    2119(1)     (2006);    and    possession      with     intent    to

distribute      more   than   five    grams   of   crack    cocaine,    21    U.S.C.

§§ 841(a)(1), (b)(1)(B) (2006).               The district court sentenced

Brown to 120 months of imprisonment, plus a consecutive eighty-

four-month sentence for the § 924(c) offense, for a total term

of 204 months.         Brown’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that, in

counsel’s view, there are no meritorious issues for appeal, but

questioning the adequacy of Brown’s guilty plea hearing.                         In

addition, Brown has filed a supplemental pro se brief in which

he asserts, first, that his sentence is unreasonable because the

sentence       imposed     for   his    §     924(c)      offense    should     run

concurrently with the 120-month sentence.                  Second, Brown argues

that     the    Fair     Sentencing    Act    of   2010     should     be    applied

retroactively to his sentence.           Finding no error, we affirm.

               Our review of the record reveals that the district

court fully complied with the requirements of Fed. R. Crim. P.

11 in accepting Brown’s guilty pleas.                  Rule 11 requires the

district court to address the defendant in open court and inform

him of the following: the nature of the charge; any mandatory

                                         3
minimum      sentence        and     the    maximum      possible     sentence;       the

applicability          of     the     Sentencing        Guidelines;     the    court’s

obligation to impose a special assessment; the defendant’s right

to an attorney; his right to plead not guilty and be tried by a

jury with the assistance of counsel; his right to confront and

cross-examine witnesses; his right against self-incrimination;

and   his    right     to     testify,      present     evidence,    and    compel    the

attendance of witnesses.              The defendant also must be told that a

guilty plea waives any further trial and that his answers at the

proceeding may be used against him in a prosecution for perjury.

Under Rule 11(b)(2), the court must address the defendant to

determine that the plea is voluntary.                    The court must determine

a factual basis for the plea under Rule 11(b)(3) and require

disclosure       of    any    plea    agreement    under     Rule    11(c)(2).        The

district court complied with each of these requirements.

             Brown’s challenge to the consecutive term imposed with

respect     to   his    §    924(c)    offense     is    foreclosed    by    Abbott    v.

United      States,     131    S.     Ct.    18,   23    (2010)     (holding   that    a

defendant who is subject to a mandatory consecutive sentence

under § 924(c) is not spared from that sentence by virtue of

receiving a higher mandatory minimum sentence on a different

count of conviction).               See also United States v. Studifin, 240

F.3d 415 (4th Cir. 2001).



                                              4
               The Fair Sentencing Act (FSA) was signed into law on

August 3, 2010, nine months after Brown was sentenced.                             We have

recently    held      that   the   FSA    is       not    retroactively      applicable.

United States v. Bullard, ___ F.3d ___, No. 09-5214, 2011 WL

1718894, at *9-11 (4th Cir. May 6, 2011).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Brown’s conviction and sentence.                          This court

requires that counsel inform Brown, in writing, of the right to

petition    the    Supreme     Court     of       the    United   States    for    further

review.     If Brown requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in     this    court         for        leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Brown.           We dispense with oral argument because the

facts   and     legal    contentions      are       adequately         presented    in    the

materials      before    the    court    and        argument      would    not     aid    the

decisional process.

                                                                                   AFFIRMED




                                              5